UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7448


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MICHAEL TAYLOR,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.         Martin K.
Reidinger, District Judge. (2:99-cr-00013-MR-1; 2:02-cv-00229-
LHT)


Submitted:   March 12, 2015                 Decided:   March 16, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Taylor, Appellant Pro Se.        Thomas Richard Ascik,
Assistant United States Attorney, Asheville, North Carolina;
Jennifer A. Youngs, Assistant United States Attorney, Jennifer
Marie Hoefling, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Taylor seeks to appeal the district court’s order

denying his motion to amend his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues     a     certificate       of    appealability.               See     28     U.S.C.

§ 2253(c)(1)(A) (2012).           A certificate of appealability will not

issue     absent      “a     substantial     showing         of    the    denial      of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating        that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.   Cockrell,       537    U.S.    322,     336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Taylor has not made the requisite showing.                        Accordingly, we deny

a   certificate       of    appealability        and    dismiss     the     appeal.        We

dispense       with      oral   argument     because         the    facts     and     legal

contentions      are       adequately   presented       in    the    materials       before

this court and argument would not aid the decisional process.

                                                                               DISMISSED
                                             2